UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1329



REGINALD SAVAGE,

                                             Plaintiff - Appellant,

          and


NANCY PAIGE SMITH,

                                                          Plaintiff,

          versus

BOARD OF TRUSTEES, St. Mary's College of
Maryland; MICHAEL BERGER, Division of Head of
Human Development, St. Mary's College of Mary-
land; MELVIN ENDY, Provost; EDWARD LEWIS,
President; ALLAN PASKOW,

                                            Defendants - Appellees,

JOHN UNDERWOOD; KENNETH HOLMES,

                                                            Movants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
92-3646-DKC)


Submitted:   March 26, 1998                 Decided:   April 6, 1998
Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Savage, Appellant Pro Se. Susan Ann Griisser, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order entering judgment
for his employer on his claims of retaliatory and constructive

discharge. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Savage v. Board of Trustees,
No. CA-92-3646-DKC (D. Md. Jan. 27, 1997). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2